Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 30, 2019

                                        No. 04-18-00745-CV

                            Jennifer A. LEMMER and Andrew J. Luck,
                                           Appellants

                                                   v.

  SAN FRANCISCO FEDERAL CREDIT UNION, TK Credit Recovery, Eric Llewellyn
Kaasa, Individually and as CEO, TK Credit Recovery, Bret A. Yaple, Individually and as Legal
Counsel, TK Credit Recovery and Smith & Assoc.'s, Eric Llewellyn Kaasa, Individually and as
CEO, Smith and Assoc's, Brett A. Yapple, Individually and as legal counsel, Smith & Assoc's.,
                                        Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI07292
                         Honorable Stephani A. Walsh, Judge Presiding

                                            ORDER
        The trial court clerk has filed a notification of late record, stating that the appellants failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellants
are not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellants provide written proof to this court on or before
February 11, 2019, that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).

                                                        _________________________________
                                                        Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.

                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court